Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 06/09/2022.
Claim 1-17 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “particularly rapid” in claim 1 is a relative term which renders the claim indefinite. The term “particularly rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the speed at which the transportation vehicle is transferred as indefinite.
The term “particularly rapid” in claim 9 is a relative term which renders the claim indefinite. The term “particularly rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the speed at which the transportation vehicle is transferred as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over K. Kashiwazaki et al., "A car transportation system using multiple mobile robots: iCART II,” in view of Baum (US 2392830 A), in further view of Haegermarck (US 20180242806 A1), hereinafter referred to as ‘Kashiwazaki,’ ‘Baum,’ and ‘Haegermarck,’ respectively. 

As to claim 1, Kashiwazaki teaches a parking robot system for a transportation vehicle (Abstract: mobile robot for a wheel; car transportation using multiple robot system; Figure 2), the parking robot comprising:

each wheel of the transportation vehicle is supported by one of a plurality of parking robots (Fig. 1; page 4594: The concept of the car transportation system using multiple mobile robots, iCART II, is shown in Fig. 1. Each robot has an end-effector for lifting up and supporting a wheel of a transported car off the ground.), wherein each of the plurality of parking robots is configured to lift and support a sub-mass of the transportation vehicle such that together the plurality of parking robots provide a lifting mechanism to transfer the transportation vehicle (The concept of the car transportation system using multiple mobile robots, iCART II, is shown in Fig. 1. Each robot has an end-effector for lifting up and supporting a wheel of a transported car off the ground. In iCART II, one robot’s lifting up and supporting a wheel can make a reduction in the load and power per robot for transporting a car as compared with iCART. Therefore it enables the robots to be downsized and transport a car that has various wheelbases and treads) along a predefined trajectory from a starting position to a target position (Page 4596: To resolve this problem, we make all MRWheels move actively by giving the same desired trajectories to them so that they may start transporting a car… Page 4600: In addition, we will propose the method of measuring the position and orientation of a parked car and trajectory generation for approaching or transporting it), 
the parking robots autonomously travel along respective trajectories (Page 4596: To resolve this problem, we make all MRWheels move actively by giving the same desired trajectories to them so that they may start transporting a car) enabling particularly rapid, ramp-capable transfer of the transportation vehicle through a covered car park (Page 4593: the mechanical parking system, such as elevator parking system and tower parking system, has become popular, because the parking system can contain many cars in even the small land. However, since drivers must park their cars on the small garages or pallets in the parking systems, they require high driving skills for drivers. Endo et al. proposed a car transportation system, iCART (intelligent Cooperative Autonomous Robot Transporters), to automate the mechanical parking system by two mobile robots [1]. iCART consists of two mobile robots that respectively have an end-effector for grasping and lifting up two wheels. One robot grasps two wheels of left side of a four-wheeled car and the other grasps two wheels of right side, and then two robots transport it in coordination.), wherein each parking robot includes 
a pair of wheel bearing arms (Figure 4: Lift Bars, i.e., wheel bearing arms) which, are in each case at least indirectly mounted to be rotatable about a respective rotation axis (Page 4595: Each lift bar, i.e., wheel bearing arm, rotates around the parallel axis with its moving direction, i.e., rotatable about a respective rotation axis; Figure 4: Rotating Shaft),
wherein the parking robot is configured to autonomously move from the outside to a receiving position beside a wheel of a wheel axle of the transportation vehicle (See Figure 1; Figure 5: Robot positions itself beside wheel; Abstract: intelligent cooperative autonomous robot transporters) in which the respective wheel bearing arms are disposed parallel with the wheel axle (Figure 5) and one of the wheel bearing arms in a vehicle longitudinal direction is positioned in front of the wheel and the other wheel bearing arm in the vehicle longitudinal direction is positioned behind the wheel (See Figure 5: Lift bars, i.e., wheel bearing arms are positioned parallel with the wheel axle, with one arm in front of the wheel and the other arm behind the wheel),
wherein the parking robot is configured to raise the wheel of the transportation vehicle by correspondingly rotating the respective wheel bearing arm about the respective rotation axis in a predefined rotation direction (Figure 5; [Section II, Part A]: See ‘Lifter Module’ paragraph; Page 4594: the surface of the lift-bar rotates around the longer axis of the lift bar so that the load applied to a wheel may be reduced during lifting up)…
wherein the respective rotation directions of the respective wheel bearing arms are mutually opposed (See Figure 5; [Section II, Part A]: See ‘Lifter Module’ paragraph, the surface of the lift bar rotates around the longer axis, i.e., predefined rotation direction).

Kashiwazaki fails to explicitly teach a pilot robot configured to autonomously travel ahead of the [other vehicles], wherein the pilot robot is configured to issue control signals to control the plurality of parking robots; and an electric drive machine configured to control operation of the [device], and a battery for powering the electric drive machine. However, Haegermarck teaches on a system of robotic cleaning devices, comprising:

a pilot robot configured to autonomously travel ahead of the [other vehicles] (Thus, as the master robotic vacuum cleaner 10 sets out to vacuum clean the surface 40, it instructs the slave robotic floor sweeper 30 to perform its cleaning operation by sending commands indicating the position of the surface 40 to be cleaned as previously discussed. The slave robotic floor washer 30 can thus be operated to follow the master robotic vacuum cleaner 10 to advantageously perform the complementing cleaning operation of washing the floor as represented by the surface 40. [0069])… 
wherein the pilot robot is configured to issue control signals to control the… robots (a master robotic cleaning device of controlling at least one slave robotic cleaning device. The method comprising detecting obstacles, deriving positional data from the detection of obstacles, positioning the master robotic cleaning device with respect to the detected obstacles from the derived positional data, controlling movement of the master robotic cleaning device based on the positional data, and submitting commands to the at least one slave robotic cleaning device to control a cleaning operation of said at least one slave robotic cleaning device, the commands being based on the derived positional data, wherein the cleaning operation of the slave robotic cleaning device is controlled as indicated by the submitted commands. [0007]).
an electric drive machine configured to control operation [a device] (The invention relates to robotic cleaning devices, or in other words, to automatic, self-propelled machines for cleaning a surface, e.g. a robotic vacuum cleaner, a robotic sweeper or a robotic floor washer. The robotic cleaning device according to the invention can be mains-operated and have a cord, be battery-operated or use any other kind of suitable energy source, for example solar energy [0035]… Thus, the rotatable brush roll 17 is arranged along a horizontal axis in the opening 18 to enhance the dust and debris collecting properties of the cleaning device 10. In order to rotate the brush roll 17, a brush roll motor 19 is operatively coupled to the brush roll to control its rotation in line with instructions received from the controller 22. [0038] Examiner clarifies that Zou does not teach explicitly powering wheel bearing arms; however, Haegermarck teaches device motors that are electrically powered), and 
a battery for powering the electric drive machine The invention relates to robotic cleaning devices, or in other words, to automatic, self-propelled machines for cleaning a surface, e.g. a robotic vacuum cleaner, a robotic sweeper or a robotic floor washer. The robotic cleaning device according to the invention can be mains-operated and have a cord, be battery-operated or use any other kind of suitable energy source, for example solar energy [0035] Examiner clarifies that each robot of the system of Haegermarck would be self-powered by a battery and all on board devices would rely on that same battery for power),

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Kashiwazaki by implementing the master robot control and electric power taught by Haegermarck. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate operational costs and improve system effectiveness by controlling follower/ slave robots to make up for the deficiencies of the leader/ master robot (see [0003]-[0004] of Haegermarck).

	
Kashiwazaki fails to explicitly teach each wheel bearing arm is at least indirectly mounted, via a respective crank element, wherein each wheel bearing arm is rigidly coupled at one end of the respective crank element, and wherein other end of the respective crank element is at least indirectly mounted to rotate about the rotation axis such that each wheel bearing arm is configured to be pivoted up and down by the respective crank element and a radius of a rotating movement of each wheel bearing arm corresponds to a longitudinal extent of the respective crank element. However, Baum describes a dolly for lifting a wheel, i.e., in the same field of endeavor, and teaches:

wherein each wheel bearing arm (Figure 1, Figure 2: 4’’’ and 5’’’ serve as ‘wheel bearing arms’) is at least indirectly mounted, via a respective crank element (See marked up Figure 2 inserted below), wherein each wheel bearing arm is rigidly coupled at one end of the respective crank element, and wherein other end of the respective crank element is at least indirectly mounted to rotate about the rotation axis (Figure 2: See 3’’’ and 6’’’) such that each wheel bearing arm is configured to be pivoted up and down by the respective crank element (Figure 1, Figure 2: 4’’’ and 5’’’, i.e., the wheel bearing arms, are configured to be pivoted up and down by the respective crank element) and a radius of a rotating movement of each wheel bearing arm corresponds to a longitudinal extent of the respective crank element (Figure 1, Figure 2: The radius of a rotating movement of 4’’’ and 5’’’, i.e., wheel bearing arms, corresponds to a longitudinal extent of the respective crank element).;
wherein the parking robot is configured to raise the wheel of the transportation vehicle by correspondingly rotating the respective wheel bearing arm about the respective rotation axis in a predefined rotation direction, and wherein the respective rotation directions of the respective wheel bearing arms are mutually opposed (Examiner notes that while Kashiwazaki was used to teach on this limitation, Baum is also capable of the same action. Baum teaches a means for applying a pair of shoes to the underside of a tire on an airplane, one shoe in front of the point of tire contact with the ground and the other in back of it, then lifting the tire off the ground by moving one or both shoes [Col. 1 Ln. 46-51]… as the pulley is operated to swing the brackets 3"' and 6"' inwardly during a raising operation, the shoes 4' and 5"' are gradually raised and simultaneously moved toward each other [Col. 2 Ln. 18-21]).


    PNG
    media_image1.png
    453
    646
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki, and incorporate the use of wheel bearing arms that are pivoted by the respective crank element, as taught by Baum, because doing so is well-understood in the art, and provides a further convenient means for lifting the wheel of a vehicle. 

The combination of Kashiwazaki, Baum, and Haegermarck disclose the claimed invention as written above, except for, wherein a rotation angle of each wheel bearing arm during raising of the wheel is in a range from 70 degrees to 110 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the wheel bearing arms from a range of 70 to 110 degrees in order to raise the vehicle to an optimal level for transportation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to Claim 2, Kashiwazaki and Baum teach the parking robot system of claim 1, and Baum further teaches: 
an eccentric cable drum and a central drive unit (See Figures 1-2, Labels 3” and 30; Claim 1: pulley mounted on frame, i.e., central drive unit; suspended bracket on each end of the frame, i.e., eccentric cable drum), wherein a respective cable is wound around the cable drum (Figures 1-2, Labels 31 and 32; Claim 1: a pair of cords attached to the pulley, i.e., central drive unit; other end of cord attached to bracket, i.e., cable drum) and the cable drum is mounted to be rotatable about the rotation axis (See Figures 1-2, Label 3”), and the central drive unit winds and unwinds the respective cable in an alternating state on the respective cable drum (See Figures 1-2). 
Baum does not teach the brackets are eccentric cable drums with predefined radii, however, it would have been an obvious matter of design choice to make the brackets eccentric or of whatever form or shape was desired or expedient in order to simplify manufacturing or optimize stress distribution. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
It would have been obvious to one of ordinary skill in the art, before the effective the filing date of the claimed invention, to modify the lift system of Kashiwazaki with the central drive unit mechanism as taught by Baum, because doing so is well known in the art, and would provide a convenient means for rotating the wheel bearing arms of the parking robot. 


As to claim 5, Kashiwazaki and Baum teach the parking robot system of claim 1, and Kashiwazaki further teaches: 
wherein the respective wheel bearing arms have a respective slip roller, the respective rotation axis of the slip roller is parallel with the rotation axis (Figure 4: rotating shaft, i.e., slip roller; Figure 5; [Section II, Page 4595]: Each lift bar rotates around the parallel axis with its moving direction, i.e. slip roller is parallel with the rotation axis). 

As to claim 6, Kashiwazaki and Baum teach the parking robot system of claim 1, and Kashiwazaki further teaches: a sensor installation for detecting an environment of the parking robot and for localizing obstacles to the parking robot in the detected environment (Page 4595, Section III: sensors for localization, i.e., detecting an environment and localizing obstacles).  

As to claim 9, Kashiwazaki teaches a method for a transportation vehicle, the method comprising:

…each wheel of the transportation vehicle is supported by one of a plurality of parking robots (Fig. 1; page 4594: The concept of the car transportation system using multiple mobile robots, iCART II, is shown in Fig. 1. Each robot has an end-effector for lifting up and supporting a wheel of a transported car off the ground.), wherein each of the plurality of parking robots is configured to lift and support a sub-mass of the transportation vehicle such that together the plurality of parking robots provide a lifting mechanism to transfer the transportation vehicle (The concept of the car transportation system using multiple mobile robots, iCART II, is shown in Fig. 1. Each robot has an end-effector for lifting up and supporting a wheel of a transported car off the ground. In iCART II, one robot’s lifting up and supporting a wheel can make a reduction in the load and power per robot for transporting a car as compared with iCART. Therefore it enables the robots to be downsized and transport a car that has various wheelbases and treads) along a predefined trajectory from a starting position to a target position (Page 4596: To resolve this problem, we make all MRWheels move actively by giving the same desired trajectories to them so that they may start transporting a car… Page 4600: In addition, we will propose the method of measuring the position and orientation of a parked car and trajectory generation for approaching or transporting it), 
…the parking robots autonomously travel along respective trajectories (Page 4596: To resolve this problem, we make all MRWheels move actively by giving the same desired trajectories to them so that they may start transporting a car) enabling particularly rapid, ramp-capable transfer of the transportation vehicle through a covered car park (Page 4593: the mechanical parking system, such as elevator parking system and tower parking system, has become popular, because the parking system can contain many cars in even the small land. However, since drivers must park their cars on the small garages or pallets in the parking systems, they require high driving skills for drivers. Endo et al. proposed a car transportation system, iCART (intelligent Cooperative Autonomous Robot Transporters), to automate the mechanical parking system by two mobile robots [1]. iCART consists of two mobile robots that respectively have an end-effector for grasping and lifting up two wheels. One robot grasps two wheels of left side of a four-wheeled car and the other grasps two wheels of right side, and then two robots transport it in coordination. Examiner notes that ), wherein each parking robot includes 

 wherein each parking robot includes a pair of wheel bearing arms (Figure 4: Lift Bars, i.e., wheel bearing arms) which, are at least indirectly mounted rotatably about a respective rotation axis (Figure 4: Rotating Shaft; Page 4594: The surface of the lift bar rotates around the longer axis of the lift bar; Page 4595: Each lift bar, i.e., wheel bearing arm, rotates around the parallel axis with its moving direction, i.e., rotatable about a respective rotation axis), 
	…autonomously moving the parking robot from the outside to a receiving position beside a wheel of a wheel axle of a transportation vehicle (See Figure 1; Figure 5: Robot positions itself beside wheel; Abstract: intelligent cooperative autonomous robot transporters), wherein the respective wheel bearing arms of the parking robot are parallel with the wheel axle (Figure 5) and one of the wheel bearing arms in a vehicle longitudinal direction is positioned in front of the wheel and the other wheel bearing arm in the vehicle longitudinal direction is positioned behind the wheel (Figure 5; [Section II, Part A]: See ‘Lifter Module’ paragraph); and 
	raising the wheel of the transportation vehicle by correspondingly rotating the respective wheel bearing arm in a predefined respective opposite rotation direction about the respective rotation axis (Figure 5; [Section II, Part A]: See ‘Lifter Module’ paragraph).
	
Kashiwazaki fails to explicitly teach a pilot robot configured to autonomously travel ahead of the [other vehicles], wherein the pilot robot is configured to issue control signals to control the plurality of parking robots; and an electric drive machine configured to control operation of the [device], and a battery for powering the electric drive machine. However, Haegermarck teaches on a system of robotic cleaning devices, comprising:

a pilot robot configured to autonomously travel ahead of the [other vehicles] (Thus, as the master robotic vacuum cleaner 10 sets out to vacuum clean the surface 40, it instructs the slave robotic floor sweeper 30 to perform its cleaning operation by sending commands indicating the position of the surface 40 to be cleaned as previously discussed. The slave robotic floor washer 30 can thus be operated to follow the master robotic vacuum cleaner 10 to advantageously perform the complementing cleaning operation of washing the floor as represented by the surface 40. [0069])… 
wherein the pilot robot is configured to issue control signals to control the… robots (a master robotic cleaning device of controlling at least one slave robotic cleaning device. The method comprising detecting obstacles, deriving positional data from the detection of obstacles, positioning the master robotic cleaning device with respect to the detected obstacles from the derived positional data, controlling movement of the master robotic cleaning device based on the positional data, and submitting commands to the at least one slave robotic cleaning device to control a cleaning operation of said at least one slave robotic cleaning device, the commands being based on the derived positional data, wherein the cleaning operation of the slave robotic cleaning device is controlled as indicated by the submitted commands. [0007]).
an electric drive machine configured to control operation [a device] (The invention relates to robotic cleaning devices, or in other words, to automatic, self-propelled machines for cleaning a surface, e.g. a robotic vacuum cleaner, a robotic sweeper or a robotic floor washer. The robotic cleaning device according to the invention can be mains-operated and have a cord, be battery-operated or use any other kind of suitable energy source, for example solar energy [0035]… Thus, the rotatable brush roll 17 is arranged along a horizontal axis in the opening 18 to enhance the dust and debris collecting properties of the cleaning device 10. In order to rotate the brush roll 17, a brush roll motor 19 is operatively coupled to the brush roll to control its rotation in line with instructions received from the controller 22. [0038] Examiner clarifies that Zou does not teach explicitly powering wheel bearing arms; however, Haegermarck teaches device motors that are electrically powered), and 
a battery for powering the electric drive machine The invention relates to robotic cleaning devices, or in other words, to automatic, self-propelled machines for cleaning a surface, e.g. a robotic vacuum cleaner, a robotic sweeper or a robotic floor washer. The robotic cleaning device according to the invention can be mains-operated and have a cord, be battery-operated or use any other kind of suitable energy source, for example solar energy [0035] Examiner clarifies that each robot of the system of Haegermarck would be self-powered by a battery and all on board devices would rely on that same battery for power),

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Kashiwazaki by implementing the master robot control and electric power taught by Haegermarck. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate operational costs and improve system effectiveness by controlling follower/ slave robots to make up for the deficiencies of the leader/ master robot (see [0003]-[0004] of Haegermarck).

	Kashiwazaki fails to explicitly disclose: wherein each wheel bearing arm is rigidly coupled at one end of the respective crank element, and wherein other end of the respective crank element is at least indirectly mounted to rotate about the rotation axis such that each wheel bearing arm is configured to be pivoted up and down by the respective crank element and a radius of a rotating movement of each wheel bearing arm corresponds to a longitudinal extent of the respective crank element. 

Baum describes a dolly for lifting a wheel, i.e., in the same field of endeavor, and teaches: wherein each wheel bearing arm (Figure 1, Figure 2: 4’’’ and 5’’’ serve as ‘wheel bearing arms’) is at least indirectly mounted, via a respective crank element (See marked up Figure 2 inserted above), wherein each wheel bearing arm is rigidly coupled at one end of the respective crank element, and wherein other end of the respective crank element is at least indirectly mounted to rotate about the rotation axis (Figure 2: See 3’’’ and 6’’’) such that each wheel bearing arm is configured to be pivoted up and down by the respective crank element (Figure 1, Figure 2: 4’’’ and 5’’’, i.e., the wheel bearing arms, are configured to be pivoted up and down by the respective crank element) and a radius of a rotating movement of each wheel bearing arm corresponds to a longitudinal extent of the respective crank element (Figure 1, Figure 2: The radius of a rotating movement of 4’’’ and 5’’’, i.e., wheel bearing arms, corresponds to a longitudinal extent of the respective crank element). 

wherein the parking robot is configured to raise the wheel of the transportation vehicle by correspondingly rotating the respective wheel bearing arm about the respective rotation axis in a predefined rotation direction, and wherein the respective rotation directions of the respective wheel bearing arms are mutually opposed (Examiner notes that while Kashiwazaki was used to teach on this limitation, Baum is also capable of the same action. Baum teaches a means for applying a pair of shoes to the underside of a tire on an airplane, one shoe in front of the point of tire contact with the ground and the other in back of it, then lifting the tire off the ground by moving one or both shoes [Col. 1 Ln. 46-51]… as the pulley is operated to swing the brackets 3"' and 6"' inwardly during a raising operation, the shoes 4' and 5"' are gradually raised and simultaneously moved toward each other [Col. 2 Ln. 18-21]).


    PNG
    media_image1.png
    453
    646
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki, and incorporate the use of wheel bearing arms that are pivoted by the respective crank element, as taught by Baum, because doing so is well-understood in the art, and provides a further convenient means for lifting the wheel of a vehicle. 

The combination of Kashiwazaki, Baum, and Haegermarck disclose the claimed invention as written above, except for, wherein a rotation angle of each wheel bearing arm during raising of the wheel is in a range from 70 degrees to 110 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the wheel bearing arms from a range of 70 to 110 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 10, Kashiwazaki and Baum teach the method of claim 9, and Kashiwazaki further teaches:
wherein three further parking robots each raise one further wheel for a total of four wheels of the transportation vehicle (See Figure 1; Page 4595, Section III: Cooperative Transportation of a Car; Page 4598, Part B: four mobile base modules), the four parking robots move to respectively provided travel trajectories to a predefined target position (Page 4598, Part B: four mobile base modules, referred to as ‘A’ -- ‘A’ moves according to a desired trajectory, i.e., the four parking robots move to respectively provided travel trajectories to a predefined target position), and at the predefined target position set down the transportation vehicle by correspondingly rotating the respective wheel bearing arms in the respective opposite rotation direction (Page 4593: transport the car to a desired position; Figure 5; Page 4595: Each lift bar rotates around the parallel axis with its moving direction, i.e., respective wheel bearing arms in the respective opposite rotation direction). 

As to claim 11, Kashiwazaki and Baum teach the method of claim 9, and Baum further teaches: 
an eccentric cable drum and a central drive unit (See Figures 1-2, Labels 3” and 30; Claim 1: pulley mounted on frame, i.e., central drive unit; suspended bracket on each end of the frame, i.e., eccentric cable drum), wherein a respective cable is wound around the cable drum (Figures 1-2, Labels 31 and 32; Claim 1: a pair of cords attached to the pulley, i.e., central drive unit; other end of cord attached to bracket, i.e., cable drum) and the cable drum is mounted to be rotatable about the rotation axis (See Figures 1-2, Label 3”), and the central drive unit winds and unwinds the respective cable in an alternating state on the respective cable drum (See Figures 1-2). 
Baum does not teach the brackets are eccentric cable drums with predefined radii, however, it would have been an obvious matter of design choice to make the brackets eccentric or of whatever form or shape was desired or expedient in order to simplify manufacturing or optimize stress distribution. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
It would have been obvious to one of ordinary skill in the art, before the effective the filing date of the claimed invention, to modify the lift system of Kashiwazaki with the central drive unit mechanism as taught by Baum, because doing so is well known in the art, and would provide a convenient means for rotating the wheel bearing arms of the parking robot. 
	
As to claim 14, Kashiwazaki and Baum teach the method of claim 9, and Kashiwazaki further teaches: 
wherein the respective wheel bearing arms have a respective slip roller, wherein the respective rotation axis of the slip roller is parallel with the rotation axis (Figure 4: rotating shaft, i.e., slip roller; Figure 5; [Section II, Page 4595]: Each lift bar rotates around the parallel axis with its moving direction, i.e. slip roller is parallel with the rotation axis).

As to claim 15, Kashiwazaki and Baum teach the method of claim 9, and Kashiwazaki further teaches: 
detecting an environment of the parking robot and localizing obstacles to the parking robot in the detected environment using a sensor installation (Page 4595, Section III: sensors for localization). 

Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwazaki and Baum, in view of Hassell (US Patent No. US 8657305 B1). 

As to claim 3, Kashiwazaki and Baum teach the parking robot system of claim 1, but fail to explicitly disclose the lock disk and safety key elements to block rotation in the opposite direction. 
	Hassell teaches a dolly for lifting and towing vehicles, i.e., in the same field of endeavor, comprising:
a respective lock disk coupled to the respective crank element (See Figures 4-5: Label 50 denotes a gear plate, i.e., lock disk) and mounted to be rotatable about the respective rotation axis (Figures 4-5: Label 70 denotes rotating spindle, i.e., respective rotation axis), wherein the respective lock disk is assigned a safety key (Figures 4-5: Label 12 denotes ratchet plate, i.e., safety key) which, when bearing on the lock disk by a holding element (See Figure 5; Paragraph [34]), in the rotation of the respective lock disk moves about the respective rotation axis in the predefined rotation direction from one tooth of the lock disk to another tooth adjacent in the rotation direction (Figures 4-5), and blocks a rotation in the opposite rotation direction (Figure 5: ratchet mechanism engaged into gear assembly, i.e., blocks a rotation in the opposite rotation direction; Paragraph [34]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a lock disk and safety key, i.e., ratcheting mechanism, because doing so is well known in the art and would provide an additional safety measure when operating the parking robots.  

As to claim 4, Kashiwazaki and Baum teach the parking robot system of claim 1, but fail to explicitly disclose the operation of the lock disk and safety key elements when setting down the wheel of the vehicle. 
	Hassell teaches: wherein the safety key for setting down the wheel of the transportation vehicle (Figure 4-5: Label 12 denotes ratchet plate, i.e., safety key) during a corresponding rotation of the respective wheel bearing arm about the respective rotation axis in the opposite rotation direction is configured to be implemented by the holding element for holding at a predefined spacing from the lock disk (Figure 4: ratchet plate, i.e., safety key, is disengaged from the gear plate, i.e., lock disk, and can be seen to be held at a predefined spacing from the lock disk; Paragraph [34]: Fig. 4 illustrates the invention in a disengaged release position where the ratchet plate, i.e., safety key, is disengaged from the gear plate, i.e., lock disk).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a lock disk and safety key, i.e., ratcheting mechanism, as taught by Hassell, because doing so is well known in the art and would provide an additional safety measure when operating the parking robots.  

As to claim 12, Kashiwazaki and Baum teach the method of claim 9, but fail to explicitly disclose the lock disk and safety key elements to block rotation in the opposite direction. 
	Hassell teaches a dolly for lifting and towing vehicles, i.e., in the same field of endeavor, wherein: a respective lock disk coupled to the respective crank element (See Figures 4-5: Label 50 denotes a gear plate, i.e., lock disk) and mounted to be rotatable about the respective rotation axis (Figures 4-5: Label 70 denotes rotating spindle, i.e., respective rotation axis) is assigned a safety key (Figures 4-5: Label 12 denotes ratchet plate, i.e., safety key) which, when bearing on the lock disk by a holding element (See Figure 5; Paragraph [34]), in the rotation of the respective lock disk moves about the respective rotation axis in the predefined rotation direction from one tooth of the lock disk to another tooth adjacent in the rotation direction (Figures 4-5), and blocks a rotation in the opposite rotation direction (Figure 5: ratchet mechanism engaged into gear assembly, i.e., blocks a rotation in the opposite rotation direction; Paragraph [34]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a lock disk and safety key, i.e., ratcheting mechanism, as taught by Hassell, because doing so is well known in the art and would provide an additional safety measure when operating the parking robots.  

As to claim 13, Kashiwazaki and Baum teach the parking robot of claim 1, but fail to explicitly disclose the operation of the lock disk and safety key elements when setting down the wheel of the vehicle. 
Hassell teaches: setting down the wheel of the transportation vehicle using the safety key (Figure 4-5: Label 12 denotes ratchet plate, i.e., safety key) during a corresponding rotation of the respective wheel bearing arm about the respective rotation axis in the opposite rotation direction, by the holding element holding at a predefined spacing from the lock disk (Figure 4: ratchet plate, i.e., safety key, is disengaged from the gear plate, i.e., lock disk, and can be seen to be held at a predefined spacing from the lock disk; Paragraph [34]: Fig. 4 illustrates the invention in a disengaged release position where the ratchet plate, i.e., safety key, is disengaged from the gear plate, i.e., lock disk).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a lock disk and safety key, i.e., ratcheting mechanism, as taught by Hassell, because doing so is well known in the art and would provide an additional safety measure when operating the parking robots.  

Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwazaki and Baum, in view of A. Amanatiadis et al., "AVERT: An autonomous multi-robot system for vehicle extraction and transportation,” hereinafter referred to as ‘Amanatiadis.’ 

As to claim 7, Kashiwazaki and Baum teach the parking robot system of claim 1, and Kashiwazaki further teaches: 
an electric drive machine (Section II, Part A: motors, i.e., electric drive machines; See Figure 3), at least one drive wheel, and wherein the electric drive machine drives the at least one drive wheel for moving the parking robot (Section II, Part A: four omni-directional wheels and motors; See Figures 2-3).
Kashiwazaki does not explicitly disclose a battery for supplying the electric drive machine with electric power. 
	Amanatiadis teaches a multi-robot system for vehicle transportation, i.e., in the same field of endeavor as the claimed invention, comprising: a battery for supplying the electric drive machine with electric power (See Figure 4: Label 12, battery unit). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a battery for supplying the electric drive machine with electric power, as taught by Amanatiadis, because would doing so is well known in the art and would provide a convenient means of power supply for the parking robots. 

As to claim 8, Kashiwazaki and Baum teach the parking robot system of claim 1, but fail to explicitly disclose a communications interface for a communications link to at least one further parking robot. Amanatiadis teaches a multi-robot system for vehicle transportation, i.e., in the same field of endeavor as the claimed invention, comprising: a communications interface for a communications link to at least one further parking robot (Page 1663, Section III, Paragraph B: the bogies, i.e., parking robots, host intercommunication between the sensors and actuators on each platform, i.e., communications link. This enables the platforms to operate as a coordinated group of robots in sync when lifting the subject vehicle). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and introduce a communications link between the parking robots, as taught by Amanatiadis, because doing so would enable further coordination between the parking robots. 

As to claim 16, Kashiwazaki and Baum teach the method of claim 9, and Kashiwazaki further teaches: 
driving the at least one drive wheel for moving the parking robot using an electric drive machine (Section II, Part A: four omni-directional wheels and motors, i.e., electric drive machines; See Figures 2-3). Kashiwazaki does not explicitly disclose supplying electric power to the electric drive machine using a battery. 
	Amanatiadis teaches a multi-robot system for vehicle transportation, i.e., in the same field of endeavor as the claimed invention, comprising: a battery for supplying the electric drive machine with electric power (See Figure 4: Label 12, battery unit). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and incorporate a battery for supplying the electric drive machine with electric power, as taught by Amanatiadis, because would doing so is well known in the art and would provide a convenient means of power supply for the parking robots. 
		
As to claim 17, Kashiwazaki and Baum teach the method of claim 9, but fail to explicitly disclose linking the parking robots to at least one further parking robot using a communications interface that establishes a communications link. 
Amanatiadis teaches a multi-robot system for vehicle transportation, i.e., in the same field of endeavor as the claimed invention, comprising: a communications interface for a communications link to at least one further parking robot (Page 1663, Section III, Paragraph B: the bogies, i.e., parking robots, host intercommunication between the sensors and actuators on each platform, i.e., communications link. This enables the platforms to operate as a coordinated group of robots in sync when lifting the subject vehicle). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kashiwazaki and Baum, and introduce a communications link between the parking robots, as taught by Amanatiadis, because doing so would enable further coordination between the parking robots.

Response to Arguments
Applicant's arguments with respect to claims 1-17, filed on 06/09/2022, have been fully considered but are moot because the new ground of rejection relies on Applicant’s amendments to the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zou (US 9637310 B1) teaches on multiple robots may be operated to move an item. The robots may be allocated to a mobile robot group configured to move the item according to an arrangement of these robots. Tasks for incrementally moving the item and dependencies between the tasks may be generated. Instructions about a first task may be sent to one of the robots. Progress about performing the first task may be received back from the robot. Based on the progress and a dependency from the first task, instructions about a second dependent task may be sent to a second robot.
Posselius (US 20140336818 A1) teaches on a multiple robot control architecture including a plurality of robotic agricultural machines including a first and second robotic agricultural machine. Each robotic agricultural machine including at least one controller configured to implement a plurality of finite state machines within an individual robot control architecture (IRCA) and a global information module (GIM) communicatively coupled to the IRCA. The GIMs of the first and second robotic agricultural machines being configured to cooperate to cause said first robotic agricultural machine and said second agricultural machine to perform at least one agricultural task.
Kosuge (JP 2012188914 A) teaches on a leader truck A and follower trucks B are impedance-controlled around a control point on the center of gravity of the object, the target tracks of the follower trucks B based on a target track given to the leader truck A are also given to the follower trucks B, a motion error between the position and attitude of each follower truck B calculated by using a track sensor mounted on the follower truck B and the position and attitude in an actual space is estimated, and then the follower trucks are moved while correcting the estimated motion error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E. HEINS/Examiner, Art Unit 3666                 
                                                                                                                                                                                       /MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666